DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received July 6, 2022 are acknowledged.

Claims 1-37, 42, and 46-52 have been cancelled.
Claims 55 and 68 have been amended.
Claims 38-41, 43-45, and 53-75 are pending in the instant application.
Claims 43-45 and 67 stand withdrawn from consideration as being drawn to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03, for reasons of record set forth in the restriction requirement mailed October 27, 2021.

Claims 38-41, 53-66, and 68-75 are under examination in this office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The rejection of claims 68-73 and 75 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement has been withdrawn in view of applicant’s claim amendments received July 6, 2022 which adequately address the issues raised in the prior office action.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The rejection of claim 55 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit has been withdrawn in view of applicants claim amendments to alter dependency such that claim 55 is properly dependent.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 38-40, 53-59, 62, 63, 66, 68, 69, 71, 74, and 75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,647,780. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious in view of the issued claims.
Specifically, the issued patent recites methods wherein an antibody is administered to a patient to reverse the anticoagulant effect of an anti-FXI antibody that had been previously administered to said patient.  Notably, the patent in question is recited as having been previously administered an anti-FXI antibody that contains the same CDR sequences as the instant claims (see most particularly issued claim 7 and the enclosed sequence alignments, noting that instant SEQ ID NOs:29 and 39 are 100% matches for issued SEQ ID NOs: 12 and 23 respectively), and that the anti-FXI antibody had been previously administered to treat thrombotic conditions including atrial fibrillation and flutter, protein S deficiencies, disseminated intravascular coagulation, and pulmonary hypertension (see particularly issued claim 11).  Notably the patient is also recited as receiving additional therapeutic interventions including fluid replacement and fresh frozen plasma (see particularly issued claim 10).  Claims such as 8 and 9 limit the anti-FXI antibody that had been previously administered to ones which comprise SEQ ID NOs:29 and 39 of the instant claims.  Additionally, the issued claims recite administration of antibodies containing the full length heavy chain of SEQ ID NO:14 which is 100% identical to SEQ ID NO:31 of the instant application (see enclosed alignment) and as detailed in working example 1 of the instant specification, such sequences comprise the D265A and P329A mutations.  Given that issued claim 7 recites administering an anti-idiotypic antibody to a thromboembolic patient undergoing therapy with an anti-FXI antibody for the purpose of reversing said patient’s anticoagulation (such as because they need an emergency surgery, see issued claim 12), it is exceedingly obvious to actually perform the initial administration of an anti-FXI antibody comprising SEQ ID NOs:29 and 39 to a patient with a thrombotic condition, such as those recite in in the issued claims, as this is literally what was done to the patients of the issued claims prior to practicing the administration of the anti-idiotypic antibody as recited in issued claim 7.  It should be noted that while the issued claims do not specify how often anti-FXI antibodies are administered to treat thrombotic conditions or what mass of drug was administered, given that the issued claims explicitly state that the same antibody was given to thrombotic patients (i.e. the same patient population) determining how much and when to administer the antibody reasonably involves nothing more than routine optimization.  Artisans (which in the instant case reasonably are highly trained medical professionals such as MDs) typical adjust dosing to best meet the needs of their patients, and thus determining drug mass and timing appear to be results effective variables wherein the “result” in question is treatment of the thrombotic disorder in question.  

Applicant's arguments filed July 6 , 2022 have been fully considered but they are not persuasive.  Applicant argues that the rejection of record is improper as applicant assert the examiner has not adequately explained how the instant claimed methods of treating thromboembolic diseases by administering anti-FXI/FXIa antibodies are obvious variants of issued methods that neutralize the anticoagulant effect of a previously administered anti-FXI/FXIa antibody that matches the biological sequences of the antibodies administered in the instant claims.
This argument has been considered and is not persuasive.  The text of issued claims 7 and 11 of the ‘780 patent are reproduced below:

 7. A method for reversing the anticoagulant effect of an anti-FXI/FXIa antibody in a patient being treated with the anti-FXI/FXIa antibody or antigen-binding fragment thereof, comprising administering an effective amount of the binding agent of claim 1 to a patient in need thereof, wherein the anti-FXI/FXIa antibody comprises (i) a heavy chain variable region (VH) comprising complementarity determining regions HCDR1, HCDR2 and HCDR3 of a VH comprising the amino acid sequence of SEQ ID NO: 12 and (ii) a light chain variable region (VL) comprising complementarity determining regions LCDR1, LCDR2, and LCDR3 of a VL comprising the amino acid sequence of SEQ ID NO: 23.

11. The method of claim 7, wherein the patient has
a. atrial fibrillation; 
b. suspected or confirmed cardiac arrhythmia such as paroxysmal, persistent or permanent atrial fibrillation or atrial flutter; 
c. Chronic Thromboembolic Pulmonary Hypertension (CTEPH); 
d. valvular heart disease with or without atrial fibrillation; 
e. pulmonary hypertension; 
f. congenital or acquired thrombophilia, factor V Leiden, prothrombin mutation, antithrombin III, protein C and protein S deficiencies, factor XIII mutation, familial dysfibrinogenemia, congenital deficiency of plasminogen, increased levels of factor XI, sickle cell disease, antiphospholipid syndrome, autoimmune disease, chronic bowel disease, nephrotic syndrome, hemolytic uremia, myeloproliferative disease, disseminated intra vascular coagulation, paroxysmal nocturnal hemoglobinuria or heparin induced thrombopenia; or 
g. chronic kidney disease.

As discussed in the rejection of record, the issued methods administer an anti-idiotypic antibody that reverses the anticoagulant effect of a prior administered anti-FXI/FXIa antibody.  Notably, the prior administered anti-FXI/FXIa antibody is recited as having the same biological sequences as the antibodies administered in the methods of the instant application (see the discussion in the rejection of record and the sequence alignments provided with the previous office action).  Anti-idiotypic antibodies are sequence specific and thus do not bind (and therefore are incapable of neutralizing/reversing the effects of) other antibodies that bind FXI/FXIa yet have variable domain primary amino acid sequences distinct from those of NOV1401, such as those disclosed in US patents 8,236,316, 8,388,959, and 8,568,724 (all previously of record).  Therefore, in order to actually practice the methods of the ‘780 patent, most particularly issued claim 11, someone must first administer an anti-FXI/FXIa antibody that matches the biological sequences recited in the instant claimed methods to a patient who has a thromboembolic condition, and then the practitioner of the issued methods administers the anti-idiotypic/reversal antibody to said patient.  Given that someone has to perform an administration step wherein NOV1401 is administered to a patient prior to being able practice the issued method claims, the instant claimed methods of administering an anti-FXI/FXIa antibody to a thromboembolic patient are very obvious in view of the previously issued methods.  The rejection is maintained.    


Claims 60, 61, 64, 65, and 70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,647,780 as applied to claims 38-40, 53-59, 62, 63, 66, 68, 69, 71, 74, and 75 above, and further in view of Hack (US 8,568,724).
The inventions rendered obvious by the issued claims have been discussed above and differ from that which is presently claimed in that there is no indication that anti-FXI antibodies are to be administered to patients undergoing knee placement surgery and there is no indication as to the route by which such administrations take place.
Hack discloses multiple therapeutic uses for anti-FXI antibodies, including their administration to treat patients undergoing knee replacement surgery (see entire document, particularly column 14).  Administration of such antibodies via intravenous and subcutaneous routes is disclosed (see particularly columns 14-20) as are assays to measure factor XI activity (see particularly column 20 and examples 1-5).    
Therefore, it would have been obvious to ordinary artisans that anti-FXI antibodies could be administered by a wide variety of routes, including intravenous and subcutaneous, and that artisans would monitor FXI activity as part of any dosing protocol in order to best meet the treatment needs of the patient as taught by Hack.  Artisans would have a reasonable expectation of success in making such alterations based upon the teachings and working examples disclosed by Hack.

Applicant's arguments filed July 6, 2022 have been fully considered but they are not persuasive. Applicant argues that the base NSDP rejection is improper and that the additional teachings of the cited art do not rectify the deficiencies in the analysis.
This argument has been considered and is not persuasive as applicant’s arguments concerning the base NSDP rejection are not persuasive as discussed above.  The rejection is maintained.

 
Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,647,780 as applied to claims 38-40, 53-59, 62, 63, 66, 68, 69, 71, 74, and 75 above, and further in view of Mundy et al. (US 2011/0184057).
The inventions rendered obvious by the issued claims have been discussed above and differ from that which is presently claimed in that there is no indication in the issued claims that the thromboembolic patient is also receiving statin therapy.
Mundy et al. disclose that thromboembolic patients, such as patients with pulmonary hypertension, are to be treated with statin (see entire document, particularly the abstract and claims).  
Therefore, it would have been obvious to a person of ordinary skill in the art that thromboembolic patients, such as pulmonary hypertension patients, in addition to being treated with antibodies to factor XIa could also be administered statins.  This is because both are taught in the art for treating thrombotic conditions including pulmonary hypertension.  Indeed, the courts have long ruled that "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See also MPEP 2144.   

Applicant's arguments filed July 6, 2022 have been fully considered but they are not persuasive. Applicant argues that the base NSDP rejection is improper and that the additional teachings of the cited art do not rectify the deficiencies in the analysis.
This argument has been considered and is not persuasive as applicant’s arguments concerning the base NSDP rejection are not persuasive as discussed above.  The rejection is maintained.


Claims 72 and 73 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,647,780 as applied to claims 38-40, 53-59, 62, 63, 66, 68, 69, 71, 74, and 75 above, and further in view of Andya et al. (US 2006/0088523).
The inventions rendered obvious by the issued claims have been discussed above and differ from that which is presently claimed in that while logically antibodies must be in a physical formulation so that they can be administered, no information about the ingredients of such a formulation (other than the anti-FXI antibody itself) are provided.
Andya et al. disclose antibody formulations containing histidine buffers at a pH of about 5.5. which also contain the surfactant polysorbate and sucrose as a saccharide (see entire document, particularly the abstract, claims, and pages 5 and 7).  Such formulations are disclosed as offering the advantage of increased resistance to polypeptide degradation as compared to other formulations (see for example paragraph [0042]).
Therefore, it would have been obvious to place the anti-FXI antibody into a histidine buffer composition prior to administration in order to gain the advantage of increased resistance to degradation that such a buffer provides as disclosed by Andya et al.  Artisans would expect such a formulation to work given the disclosure by Andya that such formulations are effective in stabilizing antibodies irrespective of their antigen specificity (see for example paragraphs [0042] and [0215-0261], and claim 1).  

Applicant's arguments filed July 6, 2022 have been fully considered but they are not persuasive. Applicant argues that the base NSDP rejection is improper and that the additional teachings of the cited art do not rectify the deficiencies in the analysis.
This argument has been considered and is not persuasive as applicant’s arguments concerning the base NSDP rejection are not persuasive as discussed above.  The rejection is maintained.


No claims are allowable.  


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644